IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00125-CV

            IN THE INTEREST OF M.R. AND L.G.R., CHILDREN


                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2015-1337-3


                            MEMORANDUM OPINION


       Candace Rios appealed the trial court’s order terminating Rios’s parental rights.

A motion to dismiss her appeal has now been filed.

       Rio’s motion is granted. The appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the
fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 19, 2016
[CV06]




In the Interest of M.R. and L.G.R., Children                                     Page 2